 



Exhibit 10.2
Silicon Valley Bank
Amendment to Loan Documents

Borrower:   Verso Technologies, Inc.
Provo Prepaid (Delaware) Corp.
Telemate.net Software, Inc.
Needham (Delaware) Corp.

Date:           June 27, 2006
     THIS AMENDMENT TO LOAN DOCUMENTS is entered into between Silicon Valley
Bank (“Silicon”) and the borrower named above (“Borrower”).
     Reference is hereby made to that certain Loan and Security Agreement
between Borrower and Silicon dated December 14, 2001 (as amended from time to
time, the “Non-Exim Loan Agreement”). Reference is also made to that certain
Loan and Security Agreement (Exim Program) between Borrower and Silicon dated
February 12, 2003 (as otherwise amended, if at all, the “Exim Loan Agreement”
and, together with the Non-Exim Loan Agreement, the “Loan Agreement”).
(Capitalized terms used but not defined in this Amendment shall have the
meanings set forth in the Non-Exim Loan Agreement.) The Parties agree that
Silicon may, in its good faith business judgment, require the written approval
by Exim Bank regarding Section 1 below as a condition to making any further
Loans under the Exim Loan Agreement until the date such approval is received.
     NOW, THEREFOR, the parties hereto agree as follows:
     1. Modified Credit Limit Cap. Borrower and Silicon hereby agree that until
the Financial Covenants are reset as provided for below, the Overall Credit
Limit (as defined in each of the Non-Exim Loan Agreement and Exim Loan
Agreement, respectively) shall be limited to $5,000,000.
     2. Modified Financial Covenants. Borrower and Silicon agree that the
Financial Covenants set forth in Section 5 of Schedule to the Non-Exim Loan
Agreement and incorporated by reference into the Schedule to the Exim Loan
Agreement will be reset by Silicon by July 31, 2006.
     3. Modified Reporting — Quarterly Financial Statements. Borrower covenants
and agrees that, notwithstanding anything to the contrary in Section 6 of the
Schedule to Loan and Security Agreement, Borrower shall provide to Silicon its
quarterly unaudited financial statements for the fiscal quarter ending June 30,
2006 by no later than July 18, 2006, which will include preliminary estimates
for the purchase accounting relating to the Purchase Transaction

-1-



--------------------------------------------------------------------------------



 



Silicon Valley Bank   Limited Waiver

(defined as that certain transaction wherein Verso Technologies, Inc. is
acquiring from Winslow Asset Group, LLC all of the outstanding equity interests
of a wholly owned subsidiary of Winslow Asset Group, LLC).
     4. Modified Reporting — Cash Flow Forecasts. In addition to the Borrower’s
reporting requirements set forth in Section 6 of the Schedule to Loan and
Security Agreement, the Borrower covenants and agrees that it shall provide
Silicon with weekly cash flow forecasts, in a format acceptable to Silicon in
its good faith business judgment, from the date hereof through July 30, 2006.
     5. Liquidity to Plan. Borrower has previously submitted to Silicon a Board
approved Financial Plan received by Silicon on April 21, 2006 (the “Plan”).
Borrower covenants and agrees that it shall comply with its liquidity
projections set forth in the Plan by, and for, the period ending July 31, 2006.
     6. Representations True. Borrower represents and warrants to Silicon that
all representations and warranties set forth in the Non-Exim Loan Agreement and
Exim Loan Agreement, as amended hereby, are true and correct.
     7. General Provisions. This Agreement, the Non-Exim Loan Agreement, the
Exim Loan Agreement, any prior written amendments to the Non-Exim Loan Agreement
and the Exim Loan Agreement signed by Silicon and Borrower, and the other
written documents and agreements between Silicon and Borrower set forth in full
all of the representations and agreements of the parties with respect to the
subject matter hereof and supersede all prior discussions, representations,
agreements and understandings between the parties with respect to the subject
hereof. Except as herein expressly amended, all of the terms and provisions of
the Non-Exim Loan Agreement and Exim Loan Agreement, and all other documents and
agreements between Silicon and Borrower shall continue in full force and effect
and the same are hereby ratified and confirmed.

                      Borrower:   Silicon:
 
                    VERSO TECHNOLOGIES, INC.   SILICON VALLEY BANK
 
                   
By
  /s/ Juliet M. Reising   By            
 
                   
 
  President or Vice President   Title            
 
                   
 
                   
By
  /s/ David Ryan                
 
                   
 
  Secretary or Ass’t Secretary                

-2-



--------------------------------------------------------------------------------



 



Silicon Valley Bank   Limited Waiver

                      Borrower:   Borrower:
 
                    PROVO PREPAID (DELAWARE)
CORP. (FKA NACT
TELECOMMUNICATIONS, INC.)   TELEMATE.NET SOFTWARE, INC.
 
                   
By
  /s/ Juliet M. Reising   By   /s/ Juliet M. Reising        
 
                   
 
  President or Vice President       President or Vice President        
 
                   
By
  /s/ David Ryan   By   /s/ David Ryan        
 
                   
 
  Secretary or Ass’t Secretary       Secretary or Ass’t Secretary        
 
                    Borrower:                
 
                    NEEDHAM (DELAWARE) CORP. (FKA MCK COMMUNICATIONS, INC.)    
           
 
                   
By
  /s/ Juliet M. Reising                
 
                   
 
  President or Vice President                
 
                   
By
  /s/ David Ryan                
 
                   
 
  Secretary or Ass’t Secretary                

-3-



--------------------------------------------------------------------------------



 



Silicon Valley Bank   Limited Waiver

CONSENT
     The undersigned acknowledges that its consent to the foregoing Agreement is
not required, but the undersigned nevertheless does hereby consent to the
foregoing Agreement and to the documents and agreements referred to therein and
to all future modifications and amendments thereto, and any termination thereof,
and to any and all other present and future documents and agreements between or
among the foregoing parties. Nothing herein shall in any way limit any of the
terms or provisions of the Cross-Corporate Continuing Guaranty of the
undersigned, all of which are hereby ratified and affirmed.
  VERSO TECHNOLOGIES CANADA INC.

                  By:   /s/ Juliet M. Reising       Title:    

-4-